Case 1:20-cr-00343-GBD Document 66 Filed 12/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-against-
MELIKE MCCRIMMON,

Defendant.

 

Bate

SIA TTY
26 ATA rater

 

 

 

ORDER

20 Crim. 343 (GBD)

GEORGE B. DANIELS, United States District Judge:

The public may access the audio feed of the conference by calling 855-268-7844 and using

access code 67812309# and PIN 9921299#.

Dated: December 2, 2020
New York, New York

SO ORDERED.

Guy B DorrsoL

 

</ GEORGE B. DANIELS
United States District Judge

 
